Citation Nr: 1614211	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  08-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to January 1961.  He died in June 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In November 2010, the appellant, accompanied by her accredited service representative, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of these proceedings has been associated with the Veteran's claims file.  

In February 2011, the Board issued a decision in which it remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional necessary development.  The matter has been returned to the Board for appellate review.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the appellant's claim for entitlement to service connection for the cause of the Veteran's death must again be remanded in order to ensure that that there is a complete record upon which to decide such claim so that the appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, appellant's representative has requested that additional medical opinion evidence be obtained, arguing that the opinions obtained by VA in 2014 are incomplete and thus inadequate.  See Appellant's September 2015 post-remand brief, pp. 3-4.  The Board finds this request reasonable and appropriate as explained herein.

Appellant urges that the Veteran's service-connected disabilities of status post subdural hematoma with residuals seizure disorder and post traumatic headaches, skull defect, and status post fusion of L5-S1, contributed substantially or materially to the cause of his death from hypertensive arteriosclerotic cardiovascular disease.  In the alternative, the appellant notes that the Veteran was exposed to chemical toxins including, trichloroethylene (TCE), in the water supply at Camp Lejeune, North Carolina.  She argues that this chemical exposure ultimately led to the cause of his death.  She submitted a U.S. Public Health Service publication dated in 2003 indicating that exposure to TCE may cause abnormal heartbeat and death.  

The Veteran was stationed at Camp Lejeune from November 5, 1959 to January 31, 1961.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id.  at p. 6.  In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011); see also M21-1 MR, Part IV.II.1.H.32.  Of note, the VBA Training Letter cites the 2009 findings from the National Research Council in which it was found that various diseases have a limited/suggestive association to certain contaminants found in water supplies at Camp Lejeune.  Hypertensive arteriosclerotic cardiovascular disease is not one of the named diseases.  

The list of diseases in the NRC report with a suggestive association to the chemicals present in the water at Camp Lejeune are analogous to those subject to presumptive service connection as listed in 38 C.F.R. § 3.309.  With that in mind, the Board notes that the appellant is not precluded from asserting service connection for cause of the Veteran's death resulting from the chemicals he was presumably exposed to during his service at Camp Lejeune.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (holding that a veteran's inability to utilize a presumptive service connection procedure does not foreclose proof of direct service connection under 38 C.F.R. § 3.303(d) ).  Therefore, even though hypertensive arteriosclerotic cardiovascular is not listed as one of the 14 diseases in the NRC report, the claim still can be granted if there is sufficient evidence in the record.

Accordingly, the Board remand instructions included obtaining a VA medical opinion to include whether any exposure to TCE in service contributed substantially or materially to the Veteran's death from hypertensive arteriosclerotic cardiovascular disease (ASCD).  A VA physician opined in July 2014 that it was "less likely as not (less than 50/50 prob) that the Veteran's service-connected disabilities contributed substantially or materially to his cause of death."  Another physician opined in September 2014 (1) "the veteran's service connected brain syndrome, spinal disc condition, and/or loss of part of the skull are LESS LIKELY THAN NOT to have substantially or materially contributed to or caused the veteran's death" and (2) that he, "could not calculate a risk assessment for this veteran because there is no date of diagnosis for either the veteran's hypertension or his ASCD, and because neither condition are linked to the contaminants of interest."  A review of the September 2014 report reflects that the contaminants of interest are not specifically named.  

Appellant's representative argues that the opinions fail to specifically address whether any exposure to TCE in service contributed substantially or materially to the Veterans death from hypertensive arteriosclerotic cardiovascular disease.  The representative argues that an additional remand is in order to address this narrow issue, to include short and long-term health effects that the TCE exposure may have contributed to his death, as exposure to contaminated water has been conceded.  

The Board notes that the physician-author of the September 2014 opinion, noted to be a Member, Subject Matter Expert Panel-Camp Lejeune Contaminated Water Project, reviewed the evidence in detail and provided a substantial report.  Nonetheless, considering the representative's argument, as well as the 2011 remand directives, the Board finds that returning the file to the physician for an addendum specifically addressing trichloroethylene and the other named chemicals is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the physician who authored the September 2014 VA opinion report, or a suitable substitute.  After reviewing the file, the examiner should state whether it is at least a 50 percent probability or greater (at least as likely as not) that any conceded exposure to VOCs, TCE or PCE contributed substantially or materially to the Veteran's death from hypertensive arteriosclerotic cardiovascular disease.  The examiner should give a reasoned explanation for all opinions provided and should comment on the Public Health Service document submitted by appellant which notes that exposure to TCE may cause abnormal heartbeat and death inasmuch as it relates to this claim.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




